At the
outset, I would like to say that I feel very honoured and
privileged to participate for the first time in the work
of the General Assembly and to represent the Republic
of Moldova at this rostrum.
On behalf of the Moldovan delegation, I wish to
congratulate you, Mr. President, on your well deserved
election. I am confident that your vast experience and
diplomatic skills will help the Assembly at the current
session to fulfil its important tasks.
I join other speakers in expressing our gratitude
to your predecessor, Mr. Julian Robert Hunte, for the
dedicated and effective manner in which he guided the
work of the previous session.
This has indeed been a difficult year for the
Organization, with serious crises occurring in various
parts of the world. Increasingly, the international
community is faced with conflicts within States, the
painful manifestations of which have been seen in
conflicts in the Middle East, Africa, the North
Caucasus and elsewhere.
We are all preoccupied by the implications and
consequences of the crisis in Iraq. The Republic of
Moldova considers that the United Nations should be
engaged in a more consistent way in helping that
country to stabilize its internal situation and to embark
on the path towards recovery, development and
democracy.
Earlier, in Spain and Turkey and, most recently,
in the Russian Federation, we have seen how
terrorism — the scourge of the twenty-first century —
indiscriminately strikes the innocent, including
children. We strongly believe that terrorist acts must be
considered crimes against humanity. The Republic of
Moldova strongly condemns all terrorist acts, for
which there can be no excuse or justification. We pay
homage to the victims of that violence.
Precisely due to the challenges faced, the
Republic of Moldova fully supports the ongoing reform
process of the United Nations system. A key aspect of
that process is the reform of the Security Council. Too
often, that principal organ has been accused of failures
in the maintenance of international peace and security.
It is therefore essential to make it more efficient in the
discharge of its primary responsibility. In our view, the
efficiency of the Security Council can be achieved by
improving its representativeness, legitimacy,
transparency and accountability and by restricting the
right of veto to issues of substance, as provided for by
the United Nations Charter.
The Republic of Moldova shares the view that the
reform of the United Nations system will be successful
only if the reform of the Security Council is followed
by the reform of the General Assembly and the
Economic and Social Council. We support the
momentum created for revitalizing the Assembly and
strengthening the coordinating functions of the
Economic and Social Council in the social and
economic fields. Effective coordination among the
three main bodies is essential if we want to address
comprehensively the urgent problems of today’s world.
In the new circumstances, the United Nations
should continue to improve its capacity in the field of
peacekeeping, which is an important instrument for the
maintenance of international peace and security. We
support actions aimed at enhancing the United Nations
rapid deployment capabilities through its standby
arrangements. I would like to mention that Moldova
has committed itself to contribute troops to the United
Nations Standby Arrangements System through
yesterday’s signing at the Department of Peacekeeping
Operations of a formal document in that regard. The
Republic of Moldova is already present in United
Nations peacekeeping efforts, with military observers
and staff officers in United Nations missions in Liberia
and Côte d’Ivoire. We are determined to continue to
support United Nations activities in this area.
It is crucial to further strengthen the United
Nations anti-terrorist legal framework. The Republic of
Moldova fully supports the current efforts to conclude
a convention for the suppression of acts of nuclear
terrorism and a comprehensive international
convention on international terrorism.
I would like to commend the Secretary-General
for his many initiatives to make the Organization more
effective. The creation of the High-level Panel on
Threats, Challenges and Change is another important
step in that direction. Like other Member States, the
Republic of Moldova looks forward to concrete
recommendations from the Panel on how to tackle
13

contemporary threats, including new ones such as
intra-State conflicts, terrorism and separatism.
We cannot realistically expect to win the war
against international terrorism as long as regional and
internal conflicts remain unsolved and their root causes
not properly addressed. Recently, terrorism has
increasingly been merging with separatism. Many
terrorists and international criminals have found a safe
haven in the regions affected by internal conflicts and
secessionist tendencies.
In this context, I would like to add my voice to
those who have repeatedly warned in recent years of
the danger posed by aggressive separatism. Separatism
provides fertile ground for various extremist forces and
terrorist groups. It has become one of the main sources
of internal conflicts and regional instability. To ignore
it would have tragic consequences for numerous
countries of a multi-ethnic composition.
Regretfully, separatism continues to be the main
obstacle to consolidating the independence and
statehood of the Republic of Moldova. Over the years,
the Republic of Moldova has systematically informed
the relevant international organizations of the danger
that the political conflict in its eastern region poses to
regional and international peace and security. The
settlement of the conflict has become the country’s
absolute priority. The initiatives put forward by the
Republic of Moldova in recent years reflect the
determination and political will of Moldovan
authorities to resolve this political conflict peacefully,
on the basis of respect for the sovereignty and
territorial integrity of the country. In particular, I would
like to underline the initiative of the President of the
Republic of Moldova, Mr. Vladimir Voronin, on the
establishment of the Joint Constitutional Commission
charged with drafting a new constitution.
Despite the constructive approach by Moldovan
authorities in their dialogue with the self-appointed
Transdniestrian leaders and other participants in the
multilateral framework of negotiations, developments
have demonstrated the inefficiency of these
negotiations. It has also become obvious that the
separatist leaders do not sincerely wish for the
country’s reintegration. In this regard, I should
mention, among other things, the recent closure of
Moldovan schools that use Latin script, the inhumane
treatment of children and ethnic discrimination.
This region remains an area rife with the illegal
manufacture and traffick of arms. Given the porousness
of the Transdniestrian section of the Moldovan-
Ukrainian border, there are no guarantees that the
illegally manufactured or trafficked armaments will not
reach other conflicts zones in the future.
We are also deeply concerned about the human
rights situation in the area controlled by separatist
forces. The separatist regime has systematically
violated most human rights, including the right of
association, the right to a fair trial, freedom from
torture, freedom of movement and, especially, the right
to education. All of these human rights violations
hinder the democratization process within the region.
At the same time, we have encountered a biased
attitude on the part of the involved parties, reflected in
the support for smuggling and in the obvious violations
of existing bilateral and international agreements. We
deem it necessary to modify the components of the
peacekeeping mechanism and to replace it with a new
one under an international mandate.
Considering that the interests of regional stability
and security require an objective and impartial
approach, it is necessary to ensure full respect for
international law and democratic standards. More
importantly, any geopolitical and geo-economic
interest in maintaining the status-quo needs to be
abandoned. Strict implementation of the decisions
taken at the 1999 Istanbul Summit of the Organization
for Security and Cooperation in Europe would
harmoniously fit such an approach.
Also, as has already been mentioned during the
current debate, we must exclude the practice of
applying double standards when dealing with internal
conflicts and the means for their settlement.
The reintegration of the country and
consolidation of democratic values within its entire
territory are essential conditions for the European
integration of the Republic of Moldova. It is in this
context that the President of the Republic of Moldova
has launched an initiative on a stability and security
pact for Moldova. This document is aimed at ensuring
consensus among the parties concerned, in order to
guarantee the development of an independent,
sovereign and integral Moldovan State. We believe that
holding an international conference on this issue
should be the next step in initiating the debate on the
measures to follow. This situation demonstrates the
international character of the problem, as well as the
inefficiency of existing regional settlement
mechanisms.
14

Today, the main challenges for the United
Nations in the economic, social and related fields stem
from world trends, such as globalization and increasing
ecological interdependence, and from persistent factors
such as widespread poverty and severe social
inequalities between and within States. They should be
addressed by a strengthened global partnership
between industrialized countries, developing countries,
countries with transitional economies and
intergovernmental institutions.
The Millennium Development Goals remain the
most significant objectives agreed to by the
international community, as they cover the areas of
major concern for the peoples of the world. It is
therefore of utmost importance to achieve the Goals, as
well as other specific developmental targets set
subsequently by several major United Nations
conferences in the economic and social fields. In this
context, we welcome the decision of the General
Assembly, adopted at its last session, to hold in
September 2005 a high-level meeting that will
undertake a comprehensive review of the progress
made in the implementation of the Millennium
Declaration, including the Millennium Development
Goals, as well as a review of the integrated and
coordinated implementation of the outcomes of the
major United Nations conferences and summits.
This review is necessary, given the overall slow
pace of implementation. We share the concerns
expressed in this respect by many States, in particular
by the countries sponsoring the world leaders’ New
York Declaration on the Action against Hunger and
Poverty, which was adopted on 20 September. Like
them, we believe that if resolute and urgent action is
not taken, the Millennium Development Goals will not
be reached by 2015 in some regions of the world.
We should not forget, in this context, about the
grave social and economic problems that affect crisis-
stricken countries and countries with special needs, in
particular landlocked countries. Creating an enabling
environment for sustainable development is a challenge
for them and, therefore, they should be further assisted
by the United Nations system and the donor
community.
I would like to reiterate, in conclusion, my
country’s commitment to the Organization and its
willingness to cooperate with other Member States in
order to achieve the noble goals and principles
enshrined in the United Nations Charter.